UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-7188



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus

SHARON MACK,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CR-92-147, CA-95-1909-6-20)


Submitted:     December 14, 1995           Decided:   January 17, 1996


Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Sharon Mack, Appellant Pro Se. William Corley Lucius, Assistant
United States Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying her

28 U.S.C. § 2255 (1988) motion. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we deny leave to proceed in forma pauperis, deny Appellant's mo-

tions for counsel and preparation of a transcript, and dismiss the
appeal on the reasoning of the district court. United States v.
Mack, No. CR-92-147; CA-95-1909-6-20 (D.S.C. July 20, 1995). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2